DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
Response to Amendment
The amendment filed September 26, 2022 has been entered. Claims 1-22 are pending in the application. Applicant' s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed March 24, 2022.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8-14, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0010417) in view of Yotsutsuji (US 2020/0338272) as evidenced by Reynolds (“The glass ceiling: The advantages of polymers over glass in biologic drug delivery”).
Regarding claim 1, Ogawa discloses a method of preparing a stabilized hydrogen peroxide solution (Para 0072), the method comprising: filing a portion of a syringe with an aqueous hydrogen peroxide solution (Para 0083, lines 1-5): and storing the aqueous hydrogen peroxide solution used as a radiosensitizer (Para 0012) in the syringe for a period of time (This is being interpreted broadly to mean the solution is in a syringe for any amount of time, thus Ogawa discloses this since it teaches the hydrogen peroxide solution is injected through a syringe in Para 0083, lines 1-5); and wherein the aqueous hydrogen peroxide solution is suitable for injection into a biological tissue (Para 0100).
Ogawa is silent regarding the portion is made of cycloolefin polymer (COP) or cycloolefin copolymer (COC) and wherein the aqueous hydrogen peroxide solution is characterized by improved stability after the period of time relative to storing the aqueous hydrogen peroxide solution in a glass syringe for the period of time.
Yotsutsuji teaches a syringe (A, Fig 1) comprising a portion (1 and 26, Fig 1) thereof contacting a solution (30, Fig 1), and wherein the syringe comprises the solution, wherein the portion is made of cycloolefin polymer (COP) or cycloolefin copolymer (COC) (Para 0043; Para 0059), wherein the drug solution is stored in the syringe for a period of time (Para 0109), and wherein the drug solution is suitable for injection into a biological tissue (Para 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe disclosed by Ogawa to be made of cycloolefin polymer (COP) as taught by Yotsutsuji in order to have a syringe that is non-reactive with the solution and thus reduces deterioration of the drug (Para 0015; Para 0043).
 Examiner notes that the modified invention of Ogawa and Yotsutsuji discloses the aqueous hydrogen peroxide solution stored in a cycloolefin polymer syringe; one of ordinary skill in the art would understand that it’s the combination of materials that result in improved stability. There does not appear to be any distinction between the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe in the modified invention and the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe in the claimed invention. Further, Reynolds teaches a drug stored in a cycloolefin polymer (COP) syringe is more stable than a drug stored in a glass syringe (See section titled “Elimination dangerous chemical reactions” of Reynolds).
Regarding Claim 8, the modified invention of Ogawa and Yotsutsuji discloses the syringe (A, Fig 1 - Yotsutsuji) is hermetically sealed during the period of time (0061 - Yotsutsuji)
Regarding claim 9, the modified invention of Ogawa and Yotsutsuji discloses a residual rate of the aqueous hydrogen peroxide solution in the syringe after the period of time (the time period is not defined in the claims and thus can be any time) is at least 5% higher relative to storing the aqueous hydrogen peroxide solution in the glass syringe (Since the modified invention of Ogawa and Yotsutsuji discloses the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe of Claim 1, one of ordinary skill in the art would understand that it’s the materials that comprises this property. There does not appear to be any distinction between the hydrogen peroxide solution in the cycloolefin polymer syringe in the modified invention and the hydrogen peroxide solution in the cycloolefin polymer syringe in the claimed invention).
Regarding claim 10, the modified invention of Ogawa and Yotsutsuji discloses the residual rate of the aqueous hydrogen peroxide solution in the syringe after the period of time (the time period is not defined in the claims and thus can be any time) is at least 10% higher relative to storing the aqueous hydrogen peroxide solution in the glass syringe (Since the modified invention of Ogawa and Yotsutsuji discloses the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe of Claim 1, one of ordinary skill in the art would understand that it’s the materials that comprises this property. There does not appear to be any distinction between the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe in the modified invention and the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe in the claimed invention).
Regarding claim 11, the modified invention of Ogawa and Yotsutsuji discloses the aqueous hydrogen peroxide solution is characterized by a residual rate exceeding 70% after the period of time (the time period is not defined in the claims and thus can be any time) (Since the modified invention of Ogawa and Yotsutsuji discloses the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe of Claim 1, one of ordinary skill in the art would understand that it’s the materials that comprises this property. There does not appear to be any distinction between the hydrogen peroxide solution in the cycloolefin polymer syringe in the modified invention and the hydrogen peroxide solution in the cycloolefin polymer syringe in the claimed invention).
Regarding claim 12, the modified invention of Ogawa and Yotsutsuji discloses the aqueous hydrogen peroxide solution is characterized by a residual rate exceeding 78% after the period of time (the time period is not defined in the claims and thus can be any time) (Since the modified invention of Ogawa and Yotsutsuji discloses the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe of Claim 1, one of ordinary skill in the art would understand that it’s the materials that comprises this property. There does not appear to be any distinction between the hydrogen peroxide solution in the cycloolefin polymer syringe in the modified invention and the hydrogen peroxide solution in the cycloolefin polymer syringe in the claimed invention).
Regarding claim 13, the modified invention of Ogawa and Yotsutsuji discloses 10the aqueous hydrogen peroxide solution is characterized by a residual rate exceeding 80% after the period of time (the time period is not defined in the claims and thus can be any time) (Since the modified invention of Ogawa and Yotsutsuji discloses the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe of Claim 1, one of ordinary skill in the art would understand that it’s the materials that comprises this property. There does not appear to be any distinction between the hydrogen peroxide solution in the cycloolefin polymer syringe in the modified invention and the hydrogen peroxide solution in the cycloolefin polymer syringe in the claimed invention).
Regarding claim 14, the modified invention of Ogawa and Yotsutsuji discloses the syringe (A, Fig 1 -Yotsutsuji) comprises a nozzle (opening of 1b, Fig 1 -Yotsutsuji) in a needle mounting part (1b, Fig 1 -Yotsutsuji) of the syringe.
Regarding claim 19, the modified invention of Ogawa and Yotsutsuji discloses the hydrogen peroxide solution comprises of hydrogen peroxide and water (Para 0013, lines 1-2 -Ogawa).
Regarding claim 21, the modified invention of Ogawa and Yotsutsuji discloses a concentration of the hydrogen peroxide in the aqueous hydrogen peroxide solution is 0.01 to 40% (w/v) (Para 0078 -Ogawa).
Regarding claim 22, the modified invention of Ogawa and Yotsutsuji discloses a concentration of the hydrogen peroxide in the aqueous hydrogen peroxide solution is 2.5% to 3.5% (w/v) (Para 0078 -Ogawa).
Claim 2-7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0010417) in view of Yotsutsuji (US 2020/0338272) and further in view of Nielsen (US 2006/0263404).
Regarding claim 2, the modified invention of Ogawa and Yotsutsuji discloses all of the elements of the invention as discussed above, however, it is silent regarding the period of time is from one week to four weeks.
Nielsen teaches storing an aqueous hydrogen peroxide solution in a compartment (5, Fig 1) comprising filling the compartment with an aqueous hydrogen peroxide solution (Para 0068), the compartment is made of polypropylene (Para 0059); and storing the aqueous hydrogen peroxide solution in the compartment for a period of time (Para 0081), and wherein the aqueous hydrogen peroxide solution is suitable for injection into a biological tissue (Para 0052); wherein the period of time is from one week to four weeks (Para 0081; storage for many months encompasses the range of 1-4 weeks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ogawa and Yotsutsuji to store the hydrogen peroxide solution for many months or even years as taught by Nielsen in order to provide a biocompatible stable solution that can be stored in a device so that it is ready-to-use and requires no additional measures by the medical practitioner (Para 0020; Para 0153).
Examiner notes that while Nielsen teaches that the hydrogen peroxide solution is stored in polypropylene, one of ordinary skill would choose cycloolefin polymer over polypropylene as cycloolefin polymer is known to be optimal for long-term storage over glass and polypropylene as it does not contribute to pH shift as discussed by Zeonex (See paragraph under “Low Protein Absorption”). Zeonex additionally shows in the “Chemical Resistance Chart” that Hydrogen peroxide is compatible with cycloolefin polymer. 
Regarding claim 3, the modified invention of Ogawa and Yotsutsuji discloses all of the elements of the invention as discussed above, however, it is silent regarding the period of time is at least four weeks.
Nielsen teaches storing an aqueous hydrogen peroxide solution in a compartment (5, Fig 1) comprising filling the compartment with an aqueous hydrogen peroxide solution (Para 0068), the compartment is made of polypropylene (Para 0059); and storing the aqueous hydrogen peroxide solution in the compartment for a period of time (Para 0081), and wherein the aqueous hydrogen peroxide solution is suitable for injection into a biological tissue (Para 0052); wherein the period of time is at least four weeks (Para 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ogawa and Yotsutsuji to store the hydrogen peroxide solution for many months or even years as taught by Nielsen in order to provide a biocompatible stable solution that can be stored in a device so that it is ready-to-use and requires no additional measures by the medical practitioner (Para 0020; Para 0153).
Examiner notes that while Nielsen teaches that the hydrogen peroxide solution is stored in polypropylene, one of ordinary skill would choose cycloolefin polymer over polypropylene as cycloolefin polymer is known to be optimal for long-term storage over glass and polypropylene as it does not contribute to pH shift as discussed by Zeonex (See paragraph under “Low Protein Absorption”). Zeonex additionally shows in the “Chemical Resistance Chart” that Hydrogen peroxide is compatible with cycloolefin polymer. 
Regarding claim 4, the modified invention of Ogawa, Yotsutsuji, and Nielsen discloses the period of time is at least six months (Para 0081).
Regarding claim 5, the modified invention of Ogawa, Yotsutsuji, and Nielsen discloses a the period of time is at least one year (Para 0081).
Regarding claim 6, the modified invention of Ogawa, Yotsutsuji, and Nielsen discloses the period of time is from one week to four weeks the period of time is at least two years (Para 0081).
Regarding claim 7, the modified invention of Ogawa and Yotsutsuji discloses all of the elements of the invention as discussed above, however, it is silent regarding storing the aqueous hydrogen peroxide solution comprises storing the hydrogen peroxide in the syringe from 0 0C to 60 0C for at least a portion of the period of time.
Nielsen teaches storing an aqueous hydrogen peroxide solution in a compartment (5, Fig 1) comprising filling the compartment with an aqueous hydrogen peroxide solution (Para 0068), the compartment is made of polypropylene (Para 0059); and storing the aqueous hydrogen peroxide solution in the compartment for a period of time at between 0C to 60C (Para 0081; Para 0301, See Table 10.1; the solution is stored at 23C), and wherein the aqueous hydrogen peroxide solution is suitable for injection into a biological tissue (Para 0052); wherein the period of time is at least two years (Para 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ogawa and Yotsutsuji to store the hydrogen peroxide solution for many months or even years at a temperature from 0C to 60C as taught by Nielsen in order to provide a biocompatible stable solution that can be stored in a device so that it is ready-to-use and requires no additional measures by the medical practitioner (Para 0020; Para 0153).
Examiner notes that while Nielsen teaches that the hydrogen peroxide solution is stored in polypropylene, one of ordinary skill would choose cycloolefin polymer over polypropylene as cycloolefin polymer is known to be optimal for long-term storage over glass and polypropylene as it does not contribute to pH shift as discussed by Zeonex (See paragraph under “Low Protein Absorption”). Zeonex additionally shows in the “Chemical Resistance Chart” that Hydrogen peroxide is compatible with cycloolefin polymer. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0010417) in view of Yotsutsuji (US 2020/0338272) and further in view of Sweeney (US 5348544).
Regarding claim 15, the modified invention of Ogawa and Yotsutsuji discloses all of the elements of the invention as discussed above, however, is silent regarding the nozzle comprises a nozzle part and an adapter part connected to the needle mounting part of the syringe, and the nozzle part is a needle or a spray nozzle.
Sweeney teaches a syringe (22, Fig 1) comprising a nozzle (12, Fig 2) in a needle mounting part (34 and 38, Fig 2) of the syringe, the nozzle comprises a nozzle part (14, Fig 2) and an adapter part (20, Fig 2) connected to the needle mounting part (34 and 38, Fig 2) of the syringe, and the nozzle part is a needle (See Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle disclosed by Ogawa and Yotsutsuji to instead be the nozzle, nozzle part, adapter part, and needle mounting part as taught by Sweeney in order to prevent accidental needle sticks to prevent the transmission of diseases (Col 3, lines 58-61).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji (2020/0338272) in view of Nielsen (US 2006/0263404) and further in view of Sweeney (US 5348544) and further in view of Crisman (US 2017/0112464).
Regarding claim 16, the modified invention of Ogawa, Yotsutsuji, and Sweeney discloses all of the elements of the invention as discussed above, however, it is silent regarding the needle has a groove with an echogenic pattern groove on an outer surface thereof.
Crisman teaches a needle (2, Fig 2) having a groove (16a, Fig 2) with an echogenic pattern groove on an outer surface thereof (Para 0025, lines 15-23; Para 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Yotsutsuji, Nielsen and Sweeney to include an echogenic pattern groove as taught by Crisman in order to have a needle that can be better viewed by ultrasound during a procedure (Para 0002).
Regarding claim 17, the modified invention of Ogawa, Yotsutsuji, Sweeney, and Crisman discloses the syringe further comprises a protector (40, Fig 2 -Sweeney), and wherein the nozzle part (14, Fig 2 -Sweeney) is covered with the protector during storage (See Fig 4; Col 6, lines 16-19 — Sweeney).
 Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0010417) in view of Yotsutsuji (US 2020/0338272) and further in view of Gray (US 5882338).
Regarding claim 18, the modified invention of Ogawa and Yotsutsuji discloses all of the elements of the invention as discussed above, however, it is silent regarding the syringe is configured to be operated by a syringe pump.
Gray teaches a syringe (1, Fig 2) configured to be operated by a syringe pump (6, Fig 2) (Col 5, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ogawa and Yotsutsuji to incorporate a syringe pump as taught by Gray in order to have a system that can drive the syringe plunger rod at a controllable rate and for a controllable time (Col 2, lines 2-6).
Regarding claim 20, the modified invention of Ogawa, Yotsutsuji, and Gray discloses the hydrogen peroxide solution consists of hydrogen peroxide and water (Para 0013, lines 1-2 -Ogawa).
Response to Arguments
Applicant’s arguments regarding Yotsutsuji not disclosing the definition of “non-reactive” with the drug solution and not disclosing data to prove stability have been fully considered but are not persuasive. It is not a requirement that the prior art prove their assertions. Additionally, Yotsutsuji teaches the claimed material and thus would possess the same stability as the claimed syringe.
The declaration under 37 CFR 1.132 filed 09/26/2022 and applicant’s arguments asserting that COP and PP are not equivalent and one of ordinary skill would not have motive to choose COP over PP have been fully considered but are moot in view of the new rejection as evidenced by Zeonex that teaches that COP is superior to polypropylene for long-term storage and that hydrogen peroxide is compatible with COP. Thus, one of ordinary skill in the art would have motive to choose COP over polypropylene.
 Applicant’s arguments regarding Nielsen’s hydrogen peroxide solution not being suitable for injection into a biological tissue have been fully considered but is moot in view of the current rejection that relies on Ogawa to teach the hydrogen peroxide solution.
Applicant’s arguments regarding the declaration showing that COP and COC have an unexpected result for the storage of hydrogen peroxide have been fully considered but is not persuasive. Zeonex teaches that cycloolefin polymer is known to be optimal for long-term storage over glass and polypropylene as it does not contribute to pH shift (See paragraph under “Low Protein Absorption”). Therefore, there is an/EMILY L SCHMIDT/                                                                                                                                                                                                         expectation that COP would perform better than polypropylene.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/
Examiner, Art Unit 3783           
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783